Exhibit 10.14

 



 

 

AMENDEMENT TWO TO SOFTWARE DEVELOPMENT AGREEMENT

 

This Amendment Two ("Amendment Two") to the Software Development Agreement is
made as of this 29th day of March, 2012, by and between Realtime Edge Software
Inc. ("Realtime") and Club Service, Inc. as successor-in-interest to Centaurus
Games, LLC ("CSI").

 

WHEREAS, the Parties hereto entered into a Software Development Agreement dated
as of September 16, 2008, as amended by that certain Amendment One to the
Software Development Agreement dated as of September 12, 2011 (the "Agreement");
and

 

WHEREAS, the Parties hereto desire to amend the definition of "Product" in the
Agreement to include a web based application and amend the Agreement to reflect
the development costs and maintenance fees related to the revised product.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:

 

1.                 Capitalized Terms. Capitalized terms used but not defined
herein shall have the meanings set forth in the Agreement.

 

2.                Product. Section 1.4 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

"1.4 "Product" means certain online gaming software that provides current and
future game modules, including, but not limited to, a web browser based game
module, for operators to offer CSI's subscription model, together with other
licensed multiplayer gaming software, supporting back-end systems and the random
number generation system associated therewith. The Product includes the CSI
gan1e modules and supp01ting subscription modules only, and does not include,
without limitation, the back-end system needed to conduct financial transactions
for multi-players unless developed in the future under this contract. All future
developments are the property of CSL The parties agree that periodically they
shall acknowledge in writing the contents of the Product, including all
additions and improvements made since the date of this Agreement. The Product
currently does not include the software needed for real money wagering on the
Internet. Attached hereto as Exhibit 1.4 is the schedule of Product contents."

 

3.                  Compensation. Section 2 of the Agreement is hereby deleted
in its entirety and replaced with the following:

 

 

 

 



 1 

 

 

"2.       Compensation.

2.1.            For development of the web-browser based game module, CSI shall
pay REALTIME a total of Four Hundred Thousand U.S. Dollars (US $400,000) payable
as follows: One Hundred Thousand Dollars ($ l 00,000) shall be payable no later
than thirty (30) days following execution of this Amendment Two and CSI's
receipt of an invoice from REALTIME, One Hundred Thousand Dollars shall be
payable no later than thirty (30) days following delivery of a beta
(viewable/testable) web browser based game module and CSI's receipt of an
invoice from REALTIME, One Hundred and Fifty Thousand Dollars ($150,000) shall
be payable no later than thirty (30) days following public launch of the
web-browser based game module and CSI's receipt of an invoice from REALTIME, and
Fifty Thousand Dollars ($50,000) shall be payable no later than thirty (30) days
following the end of the first month the web browser based game module is
available to the public and CSl's receipt of an invoice from REALTIME.

 

2.2.           For "Maintenance". of the Product, CSI shall pay REALTIME
Forty-Five Thousand U.S. Dollars (US $45,000) per month and for "Reporting
Support" CS! shall pay REALTIME Two Thousand Five Hundred U.S. Dollars (US
$2,500) per month, plus the following: Five Thousand U.S. Dollars (US $5,000)
per month for the first One Hundred Thousand (100,000) or less new "Active
Players" a month on the web-browser based game module, and an additional Five
Thousand U.S. Dollars (US $5,000) per month for every additional One Hundred
Thousand (I 00,000) "Active Players" a month on the web-browser based game
module, pl'ovided, however, that the total maintenance fees per month shall not
exceed Ninety Five Thousand U.S. Dollars (US $95,000) even if the number of
"Active Players" a month on the web-browser based game module exceeds One
Million (1,000,000). For purposes of this Agreement, "Maintenance" shall mean
services necessary to keep the current Product functioning based on the
Product's agreed-upon scope of work, including bug fixes and minor
modifications, but shall not include any new major features. For purposes of
this Agreement, "Reporting Support" shall mean producing and supporting the
production of reports as requested by CSL For purposes of this Agreement,
"Active Players" shall mean new players (i.e. players who have not previously
registered on any CS! game module, whether web-browser based or downloadable)
who logged-on to the web-browser based game module at least once in the previous
month. REALTIME shall provide CS! with a monthly report detailing the number of
"Active Players" for such month and such report shall contain information in
sufficient detail to permit the accuracy of each monthly maintenance fee payment
due and payable pursuant to this Agreement to be readily determined. This
Section 2.2 does not constitute a warranty that the Product will function
without additional costs beyond Maintenance. The parties acknowledge and agree
that the warranties under this Agreement are exclusively set forth in Section 7
of this Agreement"

 

 

 

 



 2 

 

 

2.3.            For any major upgrades or modifications or projects beyond
Maintenance or minor modifications of the current Product, CSI and REALTIME
shall agree in writing on the fees for such major upgrades or modifications
prior to commencing work as well as a fee payment schedule. REALTIME's
acceptance of any such projects shall be contingent upon negotiation of a
mutually-agreeable fee and the availability of REALTIME personnel to complete
such work.

 

4.                  Term. Section 8.1 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

"8.1 This Agreement shall expire nine (9) years after the Effective Date unless
both parties agree to extend the terms in writing prior to such date of
expiration. Upon expiration or any earlier termination of this Agreement,
REALTIME shall deliver or cause to be delivered to CSI the Source Code and
Additional Codes as described in Section 6 of this Agreement."

 

5.                 Exhibit 1.4. Exhibit 1.4 of the Agreement is hereby deleted
in its entirety and replaced with the Exhibit 1.4 attached to this Amendment
Two.

 

6.                  Counterpruts. This Amendment Two may be executed in one or
more counterparts, each of which shall be deemed an original. This Amendment Two
may be executed by facsimile signature.

 

7.                  No Other Changes. Except as otherwise set forth herein, no
other changes, amendments or modifications are made to the Agreement.

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment Two as
of the date and year first written above.

 

 



 

Realtime Edge Software Inc. (“Realtime”)   Club Services, Inc. (“CSI”)       By:
/s/ Uri Kozai                           By: /s/ Adam Pliska                  
Name: Uri Kozai   Name: Adam Pliska Its: President   Its: President



 

 

 

 

 

 

 



 3 

 

 

EXHIBIT 1.4

 

PRODUCT CONTENTS

 

I)Web-Browser Based Game Module Product:

a.The web-browser based game module product is a gaming application that
connects to Facebook and provides a fully featured poker game and blackjack in
ring and tournament f01mat.

b.Players can use their accounts on Facebook to authenticate and login.

c.Players can sign up and become VIP members and receive various benefits.

d.Players get a full social experience by using their Facebook profile (avatar
etc.) and by playing with and against their friends.

e.The web-browser based game module product enhances the player gaming
experience with virtual goods, badges and achievements, leaderboards, and
playing with friends.

f.The web-browser based game module product provides players the means to buy
play chips and use them in games and the means to buy virtual goods.

 

 

 

 

 

 

 

 

 



 4 

